Title: Thomas Jefferson to Thomas Cooper, 6 February 1818
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                        Monticello
Feb. 6. 18.
                    
                    Your letter of Jan. 23. is recieved with real affliction. I sincerely lament the loss of Dr Wistar, whose health, altho not the best, had yet promised, as I hoped, a longer life. in his line he leaves no superior, and his science was among our principal ornaments. distant as is our position from the immediate scene of this calamity I percieve that, in effect, it may reach us heavily. the void he makes leaves much to be filled there. if the Medical professor should be removed into the Anatomical chair, & the chemical into the Medical, we shall probably lose you, on whom our hopes had been fixed for the commencement of our College on high ground. I was about using your name in an advertisement of the time when our institution would open, when I recieved your letter. this postpones it indefinitely. still it must be our misfortune, not yours. if you can obtain a situation so much better than ours, your engagements with us must not stand in your way. we relinquish them, with reluctance indeed, I may say, with affliction, but as an advantage which ought not to be insisted on so much to your injury. make your own wishes therefore the 1st object, ours the second. as our anxieties will be feelingly suspended on the issue you will oblige me by a line of information whenever new circumstances arise which may found probable conjectures.
                    In expectation of what our legislature may do, we have as yet taken no step for a supply of professors. if they are to come from Europe, we cannot expect them till the latter part of the year. accept assurances of my affectionate esteem and respect.
                    
                        Th: Jefferson
                    
                